


EXHIBIT 10.1




COMPLETE AND PERMANENT RELEASE AND RETIREMENT AGREEMENT
 
Effective on this 9th day of February, 2015 (“Effective Date”), Matthew
Williamson (“Mr. Williamson” or “You”) and Brady Corporation (“the Company”)
hereby enter into this Complete and Permanent Release and Retirement Agreement
to resolve all matters relating to Mr. Williamson’s employment with and
retirement from the Company.  Mr. Williamson and the Company hereby agree as
follows:
 
1.    Retirement.
 
Effective 12:01 a.m. on the Effective Date, Mr. Williamson hereby resigns (a)
from his position as Vice President, Brady Corporation and President -
Identification Solutions, and (b) from all officer and director positions of all
Brady entities. From the Effective Date to June 9, 2015 (the “Separation Date”),
Mr. Williamson will remain employed by the Company and receive his current
salary and fringe benefits. Until the Separation Date, and at the request of the
Company, Mr. Williamson will assist in the transition of duties to his successor
and otherwise be available to consult on other issues (“Transitional Duties”)
and shall not render services to or work for another entity or person. Mr.
Williamson agrees that during the period from the Effective Date to the
Separation Date, he shall perform his Transitional Duties with the same level of
care, skill, and professionalism as he has applied in the performance of his job
prior to the Effective Date. Effective 12:01 a.m. on the Separation Date, Mr.
Williamson shall retire from the Company. The Separation Date shall be deemed to
be the “Qualifying Event” for insurance continuation and benefit plan purposes
under state and federal law. As of the Effective Date, Mr. Williamson shall no
longer be entitled to participate in any and all Equity Agreements with the
Company, except as described in this Agreement.


2.    Retirement Plan; Equity Agreements.
 
All of Mr. Williamson’s balances, including Company stock, within any Company
retirement plan will be paid out in accordance with the provisions of each plan
and Mr. Williamson’s instructions under such plans. In addition, Mr. Williamson
shall have all of his preexisting rights with respect to stock options and
restricted stock units in accordance with the equity plans and granting
agreements governing such equity.   


3.    Severance Pay.
 
In addition to the foregoing, and assuming Mr. Williamson accepts and does not
revoke this Agreement, Mr. Williamson will be provided severance payments
totaling $447,620.00, less required withholding, payable in equal installments
over 24 months following the Separation Date in accordance with the Company’s
normal payroll practices, with the first such payment to be made on the first
pay date occurring after the Separation Date. Each severance installment payable
under this paragraph 3 shall constitute a separate “payment” within the meaning
of Treasury Regulation Section 1.409A-2(b)(2). Mr. Williamson will also receive
payment for his accrued and unused vacation as of the Separation Date.


Mr. Williamson will also be provided the option of: (i) selecting retiree health
insurance benefits or healthcare benefits under COBRA in accordance with the
Company’s healthcare plans and applicable law, provided that if Mr. Williamson
selects COBRA benefits, the first six (6) months of COBRA benefits will be at
active employee rates and the remaining period of COBRA benefits will be at
regular COBRA rates; (ii) retaining his cell phone fully wiped of all
Company-related data and information; (iii) purchasing his Company vehicle for
80% of its book value as of the Effective Date (without return of, or offset of,
any funds paid by Mr. Williamson toward the Company’s initial purchase of the
vehicle); and (iv) selecting outplacement services chosen by the Company or the
payment of $7,500.


4.    Adequate Consideration.
 
Mr. Williamson acknowledges that the Company is under no pre-existing obligation
to pay him any of the severance payments or benefits described in paragraph 3
above, that no amounts are due and owing Mr. Williamson other than vested
benefits to which he is otherwise entitled (“vested benefits”), and that the
foregoing benefits are adequate consideration for Mr. Williamson’s commitments
in this Agreement. The parties agree that the foregoing constitute all of the
payments and benefits to be provided to Mr. Williamson under this Agreement, and
that they are in full settlement of all payments and benefits, including but not
limited to, claims for wages, vacation pay, sick pay, bonuses, incentive plans,
commissions, relocation costs, severance payments, stock options, or any other
compensation.








--------------------------------------------------------------------------------




5.    Release Of All Claims; Covenant Not to Sue.


(a)
In consideration of the payments and benefits described above, and to the
fullest extent allowed by law, Mr. Williamson, for himself, his agents, spouse,
heirs, successors and assigns (“Williamson Releasors”), hereby releases and
forever discharges the Company, its shareholders, direct and indirect
subsidiaries, related entities, predecessors, assigns, parents, successors,
affiliates, Company benefit plans, Company fiduciaries, Company administrators
and its and their directors, officers, employees (current and former),
attorneys, agents, and all other representatives (“Company Releasees”), from any
and all charges, claims, suits and expenses (including attorneys’ fees and
costs), whether known or unknown, including, but not limited to, claims of age
or other discrimination, breach of contract, wrongful discharge, constructive
discharge, claims under the Wisconsin Fair Employment Act, § 111.31, et. seq.
Wis. Stats.; Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e, et. seq .; the Age Discrimination in Employment Act, 29 U.S.C. § 621 et.
seq.; the common law of Wisconsin, or any other federal, state or local law
relating to employment  (“Released Claims”). The Released Claims include any and
all matters in connection with or relating in any way to Mr. Williamson’s
employment with the Company and his retirement from the Company, provided,
however, that nothing herein shall release, diminish, or otherwise affect
Mr. Williamson’s vested benefits.  Notwithstanding the foregoing, this release
and waiver of claims does not waive, release or discharge: (i) claims arising
after the execution of this Agreement; (ii) any right to file an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although he waives any right to monetary relief related
to such a charge or administrative complaint; (iii) claims which cannot be
waived by law, such as claims for workers' compensation; (iv) claims to enforce
the terms of this Agreement; (v) claims for indemnification Mr. Williamson may
have pursuant to the Company’s Bylaws, Articles of Incorporation or applicable
laws; or (vi) claims to enforce rights to vested benefits, such as pension or
retirement benefits (“Non-Released Claims”).



(b)
The Williamson Releasors hereby covenant not to sue and hereby release and
discharge and agree to defend and indemnify the Company Releasees from any and
all statutory and common law claims that they have or may have against the
Company Releasees arising prior to or on the Effective Date of this Agreement,
including, without limitation, any actual or potential claims relating to any
actual or alleged violation by the Company Releasees of any federal, state or
local statutes, any actual or potential claim of any type under Wisconsin law,
any actual or potential claim for economic damages, intentional and/or negligent
infliction of emotional distress, intentional and/or negligent
misrepresentation, breach of contract, breach of the covenant of good faith and
fair dealing, any actual or potential claim for unpaid wages, severance pay,
bonus, sick leave, overtime wages, holiday pay, vacation pay, life insurance,
health and medical insurance, or any other fringe benefit, and/or any actual or
potential claim for attorneys’ fees, costs, disbursements and/or the like;
provided, however, Non-Released Claims are excluded from this paragraph 5(b).
You further agree that if you or any of the Williamson Releasees breach this
paragraph 5(b), the Company shall be entitled to seek all relief and recover all
damages available to it under any legal theory, including, but not limited to,
the recovery of the value of all amounts paid as of the time of such breach, as
well as the right to cease making further payments pursuant to this Agreement.
However, the prior two sentences shall not apply to any action You may bring
challenging the validity of this Release under the ADEA, which you may do
without penalty. You further agree that notwithstanding any breach of this
paragraph 5(b), you are and shall continue to be bound the remaining provisions
of this Agreement, including the non-disparagement, confidentiality,
non-solicitation and non-competition clauses.  



6.    Non-Admission.
 
Mr. Williamson and the Company agree that this Complete and Permanent Release
and Retirement Agreement shall not constitute an admission by the Company that
it has acted wrongfully with respect to Mr. Williamson or that it has
discriminated against him or against any other individual.


7.    Confidential Agreement.
 
Except as permitted below, Mr. Williamson hereby agrees to keep the terms of
this Complete and Permanent Release and Retirement Agreement confidential, and
he agrees that he shall neither directly nor indirectly disclose the terms of
this Agreement to any other person or entity except to his attorneys, tax
preparers or financial advisors, and immediate family members, but only on the
condition that they agree to abide by the terms of this confidentiality clause,
unless compelled by law or until such time as it has been publicly disclosed by
the Company.






--------------------------------------------------------------------------------




8.    Non-Disparagement.
 
Mr. Williamson agrees that at no time will he make or publish any communication
(whether written or oral), or instigate, assist or participate in the making or
publication of any communication (whether or not such communication legally
constitutes libel or slander), which would disparage or harm the Company, its
officers, directors, or employees, its products or practices, or any entity
affiliated with Company, in its or their business reputation. For its part, the
Company agrees that its officers and directors will at no time make or publish
any communication (whether written or oral), or instigate, assist or participate
in the making or publication of any communication (whether or not such
communication legally constitutes libel or slander), which would disparage or
harm Mr. Williamson in his business reputation. The foregoing is agreed,
however, not to limit Mr. Williamson’s or the Company’s respective obligations
to testify honestly and accurately in any legal proceeding. You expressly
understand and agree that any breach of this paragraph by You shall constitute a
material breach of this Agreement, which shall cause irreparable harm to the
Company and, therefore, in the event of a breach of this paragraph 8, the
Company shall be entitled to seek all relief and recover all damages available
to it under any legal theory, including, but not limited to, the recovery of the
value of all amounts paid as of the time of such breach, as well as the right to
cease making further payments pursuant to this Agreement. Mr. Williamson further
agrees that notwithstanding any breach on his part of this paragraph 8 at any
time during the course of this Agreement, he is and shall continue to be bound
the provisions of this paragraph 8 governing non-disparagement and all other
provisions of this Agreement, including, without limitation, the
confidentiality, non-solicitation and non-competition clauses under paragraph 9.
 
9.    Confidentiality, Non-Solicitation and Non-Compete.
 
Mr. Williamson and the Company specifically agree that the payments under
paragraph 3 above shall be deemed to fully satisfy any obligation the Company
may have to provide salary payments to Mr. Williamson under any Confidential
Information or Non-Compete Agreement he may have signed.  All Confidentiality,
Non-Solicitation and Non-Compete restrictions and responsibilities to which
Mr. Williamson will be subject after execution of this Agreement are set forth
in this Paragraph 9.  In addition, and as further consideration for this
Agreement, Mr. Williamson agrees to, understands and acknowledges the following:
 
(a)
During Mr. Williamson’s employment with the Company, he was provided with
Confidential Information relating to the Company, its business and clients, the
disclosure or misuse of which would cause severe and irreparable harm to the
Company. Mr. Williamson agrees that all Confidential Information is and shall
remain the sole and absolute property of the Company. On the earlier of the
Separation Date and a date designated by the Company between the Effective Date
and the Separation Date: (i) Mr. Williamson shall immediately return to the
Company all property, documents and materials belonging to the Company,
including but not limited to his Company cell phone (should he elect not to
retain it), Company iPad, Company computer, Company vehicle (should he elect not
to purchase it) and materials and documents , paper or electronic, provided to
him or generated by him, in the course of his employment and that concern or
relate to any aspect of the Company’s business, including without limitation
Confidential Information, in any form whatsoever, including but not limited to,
all copies, abstracts, electronic versions, and summaries thereof; and (ii) Mr.
Williamson’s access to Company facilities and computer systems shall terminate.
Mr. Williamson further agrees that he will not disclose or use, or otherwise
permit the use or disclosure of any Confidential Information of the Company. For
purposes of this Agreement, Confidential Information means any and all
financial, technical, commercial or other information concerning the business
and affairs of the Company that is confidential and proprietary to the Company,
including without limitation:



(i)
information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists, terms and conditions of sale and other similar information;



(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;



(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and,





--------------------------------------------------------------------------------




(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, strategic
planning documents, sales and distribution networks and any other information or
documents which the Company protects as being confidential.

 
(b)
Mr. Williamson further agrees that he shall not engage in any of the conduct
described in subsection (i) below, either directly or indirectly, or as an
employee, contractor, consultant, advisor, promoter, sponsor, partner, officer,
director or stockholder or act in any other capacity for any person, firm,
partnership or corporation, whether foreign or domestic:

 
(i)
For a period of 24 months following the Separation Date, Mr.  Williamson:



(A)
will not accept employment with, or advise or consult to or with, any person or
entity engaged in a “Competitive Activity” in any capacity in which he will have
any responsibility, including but not limited to responsibility for sales,
marketing, new product development, product innovation, design, manufacturing
and/or strategic planning, and/or the supervision or management of any of the
foregoing functions, with respect to any Competitive Product anywhere in the
Territory; and,



(B)
will not accept employment with, or advise or consult to or with, any Customer
in any capacity that involves any participation of any kind in any aspect of a
Customer’s relationship with the Company, including but not limited to the
Customer’s purchase, sale, use and/or marketing of any of the Company’s products
or services, the negotiation of terms, conditions and pricing with the Company,
and/or providing assistance, guidance or advice to any other employees of the
Customer with respect to any of the foregoing matters.



(C)
will not, directly or indirectly, (x) recruit, solicit or knowingly induce or
attempt to induce, encourage or recommend, any employee, independent sales
representative, supplier, customer, shareholder, bank, other business partner or
consultant of the Company to curtail or terminate an employment or other
relationship with the Company or (y) hire, employ, retain or in any way
compensate for services any then current employee of the Company; and



(D)
will not, directly or indirectly, knowingly (x) induce or attempt to induce,
encourage or recommend, any Customer to curtail or terminate its relationship
with the Company, or (y) solicit, or assist any other person in soliciting, a
customer relationship with any such Customer except for a purpose that is not a
Competitive Activity.



“Competitive Activity” means any business activity that is competitive with a
business activity undertaken by the Company within the 24 month period prior to
the Separation Date. Any person or entity, including but not limited to a
Customer (defined herein as a customer or distributor below) , which markets,
sells or distributes any Competitive Product shall be considered to be engaged
in a Competitive Activity.


“Competitive Product” means any product or service that is competitive with any
product or service which, as of the Separation Date, is being designed,
marketed, manufactured, distributed or sold by or for the Company, or is being
developed for marketing, distribution or sale by or for the Company.


“Customer” means any customer or distributor of the Company with which (x) Mr.
Williamson personally had business-related interaction at any time during the 24
months prior to the Separation Date and (y) any other customer or distributor of
the Company about whom or which Mr. Williamson is knowledgeable, either by
virtue of having supervised or managed, directly or indirectly, at any time
during the 24 months preceding the Separation Date, the person or persons with
responsibility for the customer or distributor, or by virtue of having access,
during any portion of the 24 months period prior to the Separation Date, to
information regarding the customer or distributor.


“Territory” shall include the entire world, which Mr. Williamson acknowledges is
the territory in which the Company markets and sells its products and services
and with respect to which he has had responsibilities.


Mr. Williamson acknowledges that the restrictions set forth above in subsections
(i)(A) and (B) of this paragraph 9 are reasonable and necessary to protect the
Company’s legitimate competitive interests because if Mr. Williamson were to
work or consult in any of the prohibited capacities it would be impossible for
him to do so without taking advantage of the Company’s Confidential Information
to the Company’s competitive detriment.






--------------------------------------------------------------------------------




If You receive an employment or consulting offer during the 24 months following
the Separation Date, then before commencing such employment or consulting, You
will provide written notice to the Chief Executive Officer of the Company of the
offer and sufficient details to permit the Company to determine whether the
employment or consulting would be a violation of this Agreement. The Company
will then notify You within 48 hours receipt of such information whether the
Company considers the proposed employment or consulting to be a breach of this
Agreement.


(c)
Mr. Williamson acknowledges and agrees that compliance with this paragraph 9 is
necessary to protect the legitimate business interests of the Company. You
expressly understand and agree that any breach of paragraph 9 by You shall
constitute a material breach of this Agreement, which shall cause irreparable
harm to the Company for which there will be no adequate remedy at law. In the
event of a breach of paragraph 9, or any part thereof, the Company, and its
successors and assigns, shall be entitled to institute and prosecute proceedings
in any Court of competent jurisdiction for injunctive relief to enjoin
Mr. Williamson from performing services in breach of paragraph 9, and for other
and further relief as is proper under the circumstances. Mr. Williamson hereby
agrees to submit to the jurisdiction of any Court of competent jurisdiction in
any disputes that arise under this Agreement.



(d)
In the event of a breach of paragraph 9, the Company shall be entitled to seek
all relief and recover all damages available to it under any legal theory, and
for its damages Company shall have, in addition to other allowable damages, the
option either to: (i) recover from Mr. Williamson all severance payments made to
Mr. Williamson during the period of time in which Mr. Williamson was in breach
of paragraph 9; or (ii) to be relieved of any future obligations to pay any
additional severance payments pursuant to paragraph 3. Regardless of which
option the Company elects, the Company shall retain all rights to the injunctive
relief provided for in subparagraph (c) above. In the event that Mr. Williamson
should successfully pursue an argument that any provision in this Agreement is
unreasonable and unenforceable, then the Company shall be entitled to recover
from Mr. Williamson all severance payments made by the Company to Mr. Williamson
and cease making further severance payments because, as Mr. Williamson
acknowledges and agrees, the Company would never have agreed to make those
severance payments to him if he had not agreed to all the terms, conditions and
restrictions set forth in this Agreement, which he again acknowledges to be
reasonable and necessary for the protection of the Company’s legitimate business
interests. Finally, in the event of a breach of paragraph 9, the 24 month
post-termination restriction period will be extended by a period of time equal
to the period of time during which Mr. Williamson was in breach of paragraph 9.



(e)
Mr. Williamson further agrees that notwithstanding any breach on his part of any
portion of this paragraph 9 at any time during the course of this Agreement, he
is and shall continue to be bound by the remaining provisions of this paragraph
9 governing confidentiality, non-solicitation and non-competition and all other
provisions of this Agreement, including the non-disparagement clause under
paragraph 8.



(f)
MR. WILLIAMSON HAS READ THIS ENTIRE PARAGRAPH 9 AND AGREES THAT THE
CONSIDERATION PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES
THAT GIVEN THE IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY
INFORMATION, THE FOREGOING RESTRICTIONS ON HIS ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 
10.    Assignment; Non-Waiver; Cumulation of Remedies and Attorney’s Fees and
Costs.
 
If Mr. Williamson should die while any amounts are still payable to him pursuant
to this Agreement, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Mr. Williamson’s devisee,
legatee, or other designee, or if there be no such designee, to his estate. The
failure by Company at any time to enforce any of the provisions of this
Agreement or any right or remedy available hereunder or at law or in equity will
not constitute a waiver of such provision, right, or remedy, or affect the
validity of this Agreement. The waiver of any default will not be deemed a
continuing waiver. Except as expressly provided herein, all remedies available
to Company for breach of this Agreement or at law or in equity are cumulative
and may be exercised concurrently or separately. In addition, the Company shall
be entitled to recover all reasonable attorney’s fees and costs it incurs in
enforcing any of its rights under this Agreement. Mr. Williamson agrees that
Company has a right to set off against any future severance payments any sums
which Company is entitled to recover due to Mr. Williamson’s breach of this
Agreement.










--------------------------------------------------------------------------------




11.    Section 409A.
 
The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
If Mr. Williamson or the Company believes, at any time, that any payment
pursuant to this Agreement is subject to taxation under Section 409A of the
Code, then (i) it shall advise the other and (ii) to the extent such correction
is possible to avoid taxation under Section 409A without any material diminution
in the value of the payments or benefits to Mr. Williamson, the Company and
Mr. Williamson shall reasonably cooperate in good faith to take such steps as
necessary, including amending (and, as required, consenting to the amendment of)
the terms of any plan or program under which such payments are to be made, in
the least restrictive manner necessary in order to comply with the provisions of
Section 409A and the Section 409A Regulations in order to avoid taxation under
Section 409A.
 
Notwithstanding anything contained herein to the contrary, if at
Mr. Williamson’s separation from service, (a) he is a specified employee as
defined in Section 409A and (b) any of the payments or benefits provided
hereunder constitute deferred compensation under Section 409A, then, and only to
the extent required by such provisions, the date of payment of such payments or
benefits otherwise provided shall be delayed for a period of six months
following the separation from service.


12.    Advice of Counsel and Review of Agreement.  
  
Mr. Williamson acknowledges that this Agreement constitutes a voluntary waiver
and release of all of his rights and claims under the Age Discrimination in
Employment Act (“ADEA”), as amended, and its implementing regulations, and
pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), and he
is executing this Agreement, including the waiver and release, in exchange for
good and valuable consideration stated herein. Mr. Williamson acknowledges that
he is aware of his right to review this Agreement with legal counsel of his
choice prior to signing it and that he is further aware that he has twenty-one
(21) days during which to consider the provisions of this Agreement, although he
may sign and return it sooner. He further understands that he has the right to
revoke this Agreement for a period of seven (7) days after its execution. Mr.
Williamson understands that this Agreement shall not become effective or
enforceable until the eighth (8th) day following his execution of this
Agreement.


13.    Entire Agreement; Severability; Counterparts; Law.
 
This Complete and Permanent Release and Retirement Agreement sets forth the
entire agreement between the parties and fully supersedes any and all prior
agreements or understandings between Mr. Williamson and the Company. In the
event that any clause, provision or paragraph of this Agreement is found to be
void, invalid or unenforceable, such finding shall have no effect on the
remainder of this Agreement, which shall continue to be in full force and
effect. Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law. This Agreement may be executed in one or more
counterparts or duplicate originals, all of which, taken together, shall
constitute one and the same instrument. Facsimile or electronic signatures shall
be equally binding as originals. This Agreement shall be governed and construed
in accordance with the laws of the State of Wisconsin, and shall be binding upon
the parties hereto and their respective successors and assigns.


 
 
 
Date: February 9, 2015
 
/s/ MATTHEW WILLIAMSON
 
 
Matthew Williamson
 
 
 
 
 
BRADY CORPORATION
 
 
 
 
 
/s/ J. MICHAEL NAUMAN
 
 
Its Authorized Representative







